Citation Nr: 0905464	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's service connection 
claim for bilateral tinnitus.

In August 2008, the Board remanded this matter to afford the 
Veteran the opportunity to testify at a Board hearing at the 
RO, as he had requested.  In December 2008, a travel Board 
hearing was held before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  The veteran reports that he has chronically experienced 
intermittent ringing in his ears since service.

3.  The Veteran's tinnitus is as likely as not the result of 
noise exposure in service or associated with his service-
connected bilateral sensorineural hearing loss.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred during active service or is proximately due to 
or the result of his service-connected bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.

Factual Background

The Veteran's service treatment records (STRs) are negative 
for complaints or findings of tinnitus.  The March 1966 
separation examination report reflects that clinical 
evaluation of the ears was normal.  

In a statement dated in April 2007, the Veteran indicated 
that he served with the United States Navy, with duty in 
engine and boiler rooms throughout his period of service.  He 
maintained that he sustained hearing loss and tinnitus due to 
in-service acoustic trauma.

A VA audio evaluation was conducted in June 2007.  The 
Veteran complained of bilateral tinnitus and difficulty with 
speech recognition.  The report indicated that the Veteran 
was a boiler technician throughout his entire period of 
service, during which time he sustained unprotected noise 
exposure from boilers and engines.  Post-service, the Veteran 
worked as a machinist for 23 years and used ear protection on 
the job.  He denied any history of recreational noise 
exposure.  The examiner opined that it was at least as likely 
as not that the Veteran's hearing impairment was aggravated 
by and/or initiated by his unprotected military noise 
exposure.  The examiner also noted that tinnitus, described 
by the Veteran as brief and only experienced during the last 
3 months, was not typical of noise induced impairment.  

The Veteran testified at a travel Board hearing held in 
December 2008.  He reported that during service he was 
exposed to constant noisy conditions from weapons fire and 
boiler and engine room duties and testified that during his 
period of service he did not wear hearing protection.  He 
stated that tinnitus began in service and that he has 
experienced recurrent tinnitus since that time.  The Veteran 
explained that he did not accurately report the duration of 
his tinnitus symptomatology at the 2007 VA examination, and 
clarified that tinnitus had been problematic intermittently 
since service, and that he meant to report that it had last 
been problematic about 3 months prior to the 2007 VA 
examination.  

At the hearing, the Veteran provided additional evidence in 
support of his claim accompanied by a waiver.  The evidence 
consisted of a private evaluation report of December 2008 
indicating that the Veteran reported a gradual loss of 
hearing during the past 3 to 5 years, and bilateral high-
pitched tinnitus, increasing in intensity and frequency 
during the past 2 years.  High frequency sensorineural 
bilateral hearing loss and tinnitus were diagnosed and 
amplification was recommended.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, the RO has granted service connection for 
bilateral hearing loss based upon the VA examiner's June 2007 
opinion that the veteran's hearing loss was due to exposure 
to acoustic trauma during service.

The RO has denied service connection for tinnitus, reasoning 
that tinnitus was not incurred in or as a result of service.  
In pursuing his claim, however, the Veteran has made repeated 
statements that he developed tinnitus as a result of acoustic 
trauma during service.  In hearing testimony provided in 
2008, the Veteran reiterated his history of exposure to 
acoustic trauma throughout service, without the benefit of 
using hearing protection, and explained that his tinnitus had 
been chronic and recurrent since service.  

The Board finds the Veteran's statements in this case are 
credible.  In addition, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002). Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").  Moreover, the fact that the 
Veteran has been granted compensation for service-related 
hearing loss adds to the credibility of his contention that 
his tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the medical evidence of record reflects that the 
Veteran's hearing loss is noise-induced, i.e., a result of 
his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck Manual, 
Section 7, Cha. 85, Inner Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of a 2007 VA medical examination report 
documenting that the Veteran had only noticed symptoms of 
tinnitus about 3 months prior to the examination.  No actual 
opinion regarding the onset and etiology of tinnitus was 
provided at that time, it was merely observed that the 
Veteran's tinnitus, as described, was not typical of noise 
induced impairment.  However, in hearing testimony presented 
in 2008, as discussed previously, the veteran explained that 
the information recorded in the 2007 examination report was 
misinterpreted, and explained that he had experienced 
tinnitus chronically and intermittently since service, but 
had not had any real symptomatology during the 3 months prior 
to that examination.  Hence to the extent that the opinion 
provided in 2007 might be construed as negative, it was based 
on an incorrect history as recorded in that report.  

Also unfavorable to the claim is the lack of complaints or 
diagnosis of tinnitus in the STRs.  However, as pointed out 
by the Veteran in a statement provided in June 2008, there 
was no hearing conservation program to monitor or identify 
acoustic trauma caused by tinnitus at the time the Veteran 
had Naval service.  

The positive evidence of record consists of the fact that he 
is service-connected for bilateral hearing loss that has been 
etiologically linked to noise exposure during his active 
service and that he has consistently reported that he has 
chronically and intermittently experienced tinnitus since 
service.  While the Veteran may not have been experiencing 
tinnitus constantly since service, including at the time of 
his June 2007 VA medical examination, there Board finds that 
there is sufficient evidence upon which to conclude that he 
has experienced at least occasional episodes of tinnitus 
since service.  The 2008 private examination report confirms 
a current diagnosis of tinnitus.  

Thus, based on the Veteran's statements and hearing 
testimony, the VA examiner's report linking the Veteran's 
hearing loss to service, the 2008 private evaluation report, 
and the provisions from The Merck Manual noted above, the 
Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds, based on this 
record that the Veteran's tinnitus is as likely the result of 
his noise exposure in service or associated with his service-
connected hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as 
the law requires and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


